DETAILED ACTION
Claim Objections
Claim 21 is objected to because of the following informalities:  Claim 21 recites a glass forming machine which includes a blank station.. and a blow station… and an invert mechanism…, and which further includes…, further including. All the “ands” created a run on sentence that is confusing. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, and 25-33 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (5,814,119) in view of Donges et al. (2009/0061100) and Zanella et al. (2009/0173105). Jones discloses a glass forming machine comprising a blank station for forming a parison from a gob of molten glass, a blow station for forming the parison into a container, and an invert mechanism which can move a neck ring from the blank station to the blow station by a rotary motion (col. 1 lines 9-33), wherein the rotary motion rotates about the H-axis about one (vertical) plane (col. 7 lines 4-8). Jones further teaches a control circuit to effect the movement of the neck ring (col. 6 lines 50-54, col. 9 lines 3-10) such that the neck ring stops its rotary movement within one plane about the H-axis, such as vertically upwards, in an intermediate position between the blank station and the blow station (col. 6 lines 62-67). Although a control device is not specified, it would have been obvious to one of ordinary skill in the art at the time of the invention to have expected a control device to be present as Jones indicates a control circuit for effecting the movement of the neck ring.
Jones doesn’t specify lubricating the neck ring. Donges teaches it is well known to apply lubricants to parts of a molding operation for easy release of the formed glass article ([0003]). Donges teaches swabbing the neck ring when the neck ring is in an intermediated position between the blank station and the blow station ([0027]) so as to provide for lubricated neck rings before being brought back to the blank station, making the process more efficient. However, Jones doesn’t specify a robot for swabbing the neck ring. Zanella teaches a robot for greasing mold parts, wherein the robot eliminates the traditional manually swabbing of the mold parts, making the process more efficient and uniform ([0021]). The robot also provides for a greater range of motion for applying the lubricant ([0070]-[0075]). Zanella further teaches a controller in communication with the I.S. machine and connected to the robot for communicating the activity of the robot.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for lubrication of the neck rings while in an intermediate position, by using a robot controlled by a controller, so as to provide for an efficient process for lubricating the mold parts, thereby allowing for easy release of the glass article. In applying the swab robot of Zanella, the controller would be set up to control the robot so as to swab the neck ring when the neck ring is in the vertical position between the blank station and the blow station.
Regarding claims 25-26, Jones teaches the control device stops the neck ring when an arm holding the neck ring has been swiveled by 90° (vertically upwards, col. 6 lines 64-67). In applying the swabbing step of Donges and Zanella, the lubricant would be applied from a side, such as a front side or a back side.
Regarding claim 27, Jones teaches the invert mechanism includes a servo-electric drive in order to transfer the neck ring (col. 6 lines 7-20).
Regarding claim 28, Jones teaches the invert mechanism includes a gripper with can grip the neck ring (col. 5 lines 21-24).
Regarding claim 29, Zanella teaches the swab robot comprises a tube that can swab the inside of the neck ring ([0077]). 
Regarding claim 30, Zanella shows in figure 2, a bracket (horizontal bar) for supporting the tube 4. Zanella also teaches the robot has six axes of movement ([0060]), wherein the robot is interpreted to include a drive. Thus, the robot can move the support bracket of the tube, as it has six axes of movement.
Regarding claim 31, Jones teaches the neck ring includes two neck ring halves (col. 5 lines 21-24), a blank mold of the blank station includes two blow mold halves (214 in figure 14). Donges similarly teaches two neck ring halves and two blow mold halves at a blank station ([0021]).
Regarding claim 32, Jones teaches the blank station comprises a movable plunger for forming a parison.(col. 1 lines 17-21).
Regarding claim 33, Jones teaches the blow station blows up a parison in the blow mold, which suggests a blowing device (col. 1 lines 30-33).
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (5,814,119), Donges et al. (2009/0061100), and Zanella et al. (2009/0173105) as applied to claim 21 above, and further in view of Röhrhoff et al. (2017/0313614). Jones doesn’t specify a double walled blow mold. Like Jones, Röhrhoff teaches a blank mold for forming a parison and a blow mold for shaping the parison into a glass container. Röhrhoff also teaches the blank mold is a double walled mold with a gap between the two walls, wherein suctioning is provided so as to assist in forming of the parison into its final shape ([0146]). As can be seen in figure 4, air is suction from the inner wall of the mold and into the gap, thus making the wall at least in part permeable to air. Such a system would help to expedite the blowing process. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a double walled blow mold with suctioning, so as to assist in the blowing process, thereby expediting the process. 
Claims 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (5,814,119) as applied to claim 21 above, and further in view of Nickey et al. (5,893,942) and Zanella et al. (2009/0173105).  Jones doesn’t suggest replacing the neck ring. Nickey teaches a similar apparatus as Jones comprising a blank station, a blow station, and an inverter mechanism for moving a neck ring from the blank station to the blow station by a rotary motion. Nickey also teaches neck rings carried by the inverter mechanism will be sometimes need to be replace due to normal wear or for a different size neck ring (col. 1 lines 19-26, 34-39, 53-57). Nickey further teaches a neck ring that can be quickly replaced (col. 2 lines 5-11) by a simple push and twist motion by a hand held tool (col. 2 lines 18-22). However, Nickey doesn’t teach a robot. Zanella teaches a glass forming machine comprising blank molds and finishing molds ([0002]). Zanella teaches molds are traditionally greased by an operator using a brush ([0015]) and such a process presents safety concerns and inconsistent results([0020]-[0021]). Zanella teaches replacing this manual process using a robot to eliminate the manual labor as well as provide for a more consistent result of greasing ([0022]). Nickey teaches a concern for the prolong usage of hand tools with an operator (col. 1 lines 57-65). Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a similar modernization of the process of replacing the neck ring manually by using a replacement robot, as it would similarly eliminated the risk associated with performing the task manually, as similarly taught by Zanella. Furthermore, Nickey teaches a concern for the accessibility of the neck rings when replacement is necessary (col. 1 lines 57-63). Accordingly, since the inverter arm of Jones is stopped in a vertical position away from both blow and blank stations, it would have been obvious to one of ordinary skill in the art at the time of the invention to have performed the replacement of the neck ring with the replacement robot when the neck rings are in the intermediate position between the blank and blow stations, as the position provides ideal accessibility to the neck rings.
Regarding claim 36, Jones teaches the control device stops the neck ring when an arm holding the neck ring has been swiveled by 90° (vertically upwards, col. 6 lines 64-67).
Regarding claim 37, as can be seen in figure 2 of Zanella, robots can be expected to have a moving arm. Also, just as the inverter mechanism of Jones comprises gripper arms for gripping the neck rings (col. 5 lines 21-24), it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a gripper on the moving arm of the robot so as to grip the replacement neck ring. 
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (5,814,119), Donges et al. (2009/0061100), and Zanella et al. (2009/0173105) as applied to claim 21 above, and further in view of Wang et al. (2018/0105456). Similar to Jones, Wang teaches a glass forming machine comprising a blank station for forming a parison from a gob of molten glass, a blow station for forming the parison into a container, and an invert mechanism which can move a neck ring from the blank station to the blow station by a rotary motion ([0029], [0032], figures 4A,4E, and 4F). Although Jones teaches a neck ring mechanism comprising a plurality of neck rings, Wang teaches it is known to provide for neck ring mechanisms for just only one neck ring. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for just one neck ring as a matter of design choice, as suggested by Wang, and as it would not change the operations of the glass forming machine.
Allowable Subject Matter
Claims 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach providing for two intermediate positions in which a neck ring is stopped or slowed down during its rotary path between a blank mold station and a blow mold station so that the neck ring can be swabbed from a back side and from a front side.
Response to Arguments
Applicant's arguments filed May 31, 2022 have been fully considered but they are not persuasive. Applicant argues the neck ring arms of Jones are rotated about a horizontal axis and then about a vertical axis to move the neck ring arms out of the path of the other neck ring arms. Thus, Jones does not teach that the transfer of a neck ring should be stopped or braked, but instead that one neck ring is to avoid the other neck ring. Furthermore, the applicant argues Donges at best suggests the neck rings should be lubricated during the movement so as to not waste time, and thus, do not suggest stopping the movement of the neck ring between two statins only to lubricate. Applicant argues Jones also doesn’t teach stopping the movement of the neck ring, but instead to change direction to avoid collision. Applicant’s arguments are based on functional limitations of the claims, such as the stopping of the invert mechanism so as to lubricate the neck ring. The claims are an apparatus claims and Jones, Donges and Zanella teaches the structural limitations of the apparatus, such as the invert mechanism, a control device, and a swab robot. Jones demonstrated the apparatus can and does stop its rotary motion in a vertical position. Donges provides the motivation to provide a lubricating step, using the swab robot of Zanella controlled by a controller, to the neck ring when in an intermediate position between the blank and blow stations. Thus, when applying the controlled swab robot of Zanella for the purpose of lubricating a neck ring while in an intermediate position, it would be obvious to one skilled in the art to take advantage of the opportunity that neck ring mechanism is already stopped in an intermediate position, to apply the lubricant, even if the neck ring mechanism is moved to avoid collision with the other neck ring, to provide for a more efficient process. Donges similarly suggests making the process more efficient.  The combined features of the apparatus taught by Jones, Donges and Zanella, comprising the invert mechanism, controller, and swab robot, is set up to lubricate the neck rings while in an intermediate position between the blank and blow stations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741